Order unanimously affirmed, with costs. Memorandum: We affirm for reasons stated in the memorandum decision at Special Term (Patlow, J.). We add only that a different result is not required by Clemens v Apple (65 NY2d 746) or Ryan v New York Tel. Co. (62 NY2d 494), both of which were decided subsequent to Special Term’s decision. We have reviewed the record with due consideration to the factors applicable to a determination of whether plaintiff was afforded a full and fair opportunity to litigate the causality issue in the no-fault arbitration forum (see, Clemens v Apple, supra). We find that the record amply supports the order denying defendants’ motion for partial summary judgment on the ground of collateral estoppel. (Appeals from order of Supreme Court, Monroe County, Patlow, J.—partial summary judgment.) Present—Dillon, P. J., Doerr, Boomer, Green and O’Donnell, JJ.